ICJ_107_UseOfForce_SCG_FRA_2004-12-15_JUD_01_PO_03_FR.txt. 627

OPINION INDIVIDUELLE DE M™ LE JUGE HIGGINS

[Traduction]

Radiation du rôle pour des motifs autres que le désistement — Pouvoirs inhé-
rents de la Cour — Pouvoirs inhérents ne se limitant pas à deux exemples exis-
tants — Motifs pour lesquels la présente affaire aurait dû être rayée du rôle —
Inopportunité de statuer dans l'arrêt sur application du paragraphe 2 de l’ar-
ticle 35 du Statut.

1. Dans son arrêt, la Cour conclut que les observations de la Serbie-
et-Monténégro n’ont pas eu pour effet juridique un désistement d’ins-
tance au sens des dispositions du Règlement (par. 31). J’en suis d’accord.
Il ne fait aucun doute que le demandeur a refusé de se «désister» et que
le «désistement», tel que prévu dans le Règlement, dépend de la volonté
des Parties.

2. La Cour relève ensuite que:

«Avant l’adoption du paragraphe 5 de l’article 38 dudit Règle-
ment, dans un certain nombre d’affaires dans lesquelles la requête
n’indiquait aucun titre de compétence existant, mais invitait simple-
ment l’Etat désigné comme défendeur à accepter la compétence de la
Cour aux fins de l’espèce, la Cour, par voie d’ordonnance, a rayé les
affaires en question de son rôle. Par ordonnances du 2 juin 1999,
elle a rayé du rôle deux affaires relatives à la Licéité de l'emploi
de la force, portées devant elle par la Serbie-et-Monténégro contre
l'Espagne et les Etats-Unis d'Amérique, au motif qu’elle «n’a[vait]
manifestement pas compétence» (C.IJ. Recueil 1999 (II), p. 773
et 925).» (Arrêt, par. 32.)

3. Puis la Cour constate que «[I]a présente espèce ne relève toutefois ni
de l’une ni de l’autre de ces catégories». Il semble donc que la Cour
estime qu’il s’agit d’une liste limitative de cas (autres que le désistement)
dans lesquels une affaire peut être rayée du rôle et laisse entendre qu’elle
ne pouvait pas rayer la présente affaire du rôle puisque les faits ne cor-
respondent pas aux deux exemples existants.

4. Une affaire peut être rayée du rôle par le seul fait du demandeur,
une ordonnance pouvant alors être rendue à cette fin (Dénonciation du
traité sino-belge du 2 novembre 1865, ordonnance du 25 mai 1929,
C.P.J.I. série À n° 18; Statut juridique du territoire du sud-est du Groën-
land, ordonnance du 11 mai 1933, C.P.J.I. série AIB n° 55, p. 157; Pro-
tection des ressortissants et protégés français en Egypte, ordonnance du
29 mars 1950, C.I.J. Recueil 1950, p. 59; Société Electricité de Beyrouth,
ordonnance du 29 juillet 1954, C.I.J. Recueil 1954, p. 107; Incident aérien
du 27 juillet 1955 (Royaume-Uni c. Bulgarie), ordonnance du 3 août 1959,

56
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 628

C.L.J. Recueil 1959, p. 264; Incident aérien du 27 juillet 1955 (Etats-Unis
d'Amérique c. Bulgarie), ordonnance du 30 mai 1960, C.I.J. Recueil 1960,
p. 146; Barcelona Traction, Light and Power Company, Limited, ordon-
nance du 10 avril 1961, C.J. Recueil 1961, p. 9; Procès de prisonniers de
guerre pakistanais, ordonnance du 15 décembre 1973, C.I.J. Recueil 1973,
p. 347; Actions armées frontalières et transfrontalières (Nicaragua
c. Costa Rica), ordonnance du 19 août 1987, C.I.J. Recueil 1987, p. 182;
Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique), ordonnance du 26 septembre 1991,
CIJ. Recueil 1991, p. 47; Actions armées frontalières et transfronta-
lières (Nicaragua c. Honduras), ordonnance du 27 mai 1992,
CILJ. Recueil 1992, p. 222; Passage par le Grand-Belt ( Finlande c. Dane-
mark), ordonnance du 10 septembre 1992, C.I.J. Recueil 1992, p. 348;
Délimitation maritime entre la Guinée-Bissau et le Sénégal, ordonnance
du 8 novembre 1995, C.I.J. Recueil 1995, p. 423; Convention de Vienne
sur les relations consulaires (Paraguay c. Etats-Unis d’ Amérique), ordon-
nance du 10 novembre 1998, C.I.J. Recueil 1998, p. 426; Activités armées
sur le territoire du Congo (République démocratique du Congo
c. Burundi), ordonnance du 30 janvier 2001, C.J. Recueil 2001, p. 3;
Activités armées sur le territoire du Congo ( République démocratique du
Congo c. Rwanda), C.I.J. Recueil 2001, p. 6).

5. Il existe une pratique comparable et analogue en ce qui concerne le
désistement par accord entre les parties, la radiation du rôle s’effectuant
par voie d’ordonnance. Parmi les nombreux exemples de tels cas, on peut
citer: Délimitation des eaux territoriales entre l’île de Castellorizo et les
côtes d’Anatolie, ordonnance du 26 janvier 1933, C.P.J.I. série AIB n° 51,
p. 4; Compagnie du port, des quais et des entrepôts de Beyrouth et Société
Radio-Orient, ordonnance du 31 août 1960, C.I.J. Recueil 1960, p. 186;
Certaines terres à phosphates à Nauru (Nauru c. Australie), ordonnance
du 13 septembre 1993, C.I.J. Recueil 1993, p. 322; Questions d’interpré-
tation et d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), ordonnance du 10 septembre 2003, C.I.J. Recueil 2003, p. 149;
Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d’ Amérique), ordonnance du 10 septembre 2003,
CI.J. Recueil 2003, p. 152.

6. La Cour a également refusé d’examiner plus avant certaines affaires
dans des cas autres que le désistement, au sens des dispositions du Règle-
ment. C’est ainsi que la Cour permanente a mis fin à une procédure en
indication de mesures conservatoires en l’affaire de l’ Administration du
prince von Pless, au motif que la demande formulée par l’Allemagne dans
sa requête était devenue sans objet (ordonnance du 11 mai 1933, C. P.J.I.
série AIB n° 54, p. 150). Et la Cour a refusé de poursuivre l’examen de
l'affaire du Cameroun septentrional pour ce qu’elle estimait être des rai-
sons tenant à sa fonction judiciaire (exceptions préliminaires, arrêt,
CIJ. Recueil 1963, p. 29). Dans les affaires des Essais nucléaires, la

57
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 629

Cour n’a pas considéré comme un obstacle pour elle le fait que l’Australie
et la Nouvelle-Zélande, une fois que la France eut annoncé qu’elle met-
tait fin à ses essais, ne s’étaient pas désistées des instances en application
de l’article 74 du Règlement de 1972. La Cour a dit que «cela n[e IJ’empé-
chfait] pas ... d’arriver à sa propre conclusion sur la question» (Essais
nucléaires (Australie c. France), arrêt, C.IJ. Recueil 1974, p. 270,
par. 54; Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.ILJ.
Recueil 1974, p. 476, par. 57) et a estimé que «l’objet de la demande
a[vait] été atteint d’une autre manière» — c’est-à-dire autrement que par
la voie contentieuse (Essais nucléaires (Australie c. France), arrêt, C.L.J.
Recueil 1974, p. 271, par. 55; Essais nucléaires (Nouvelle-Zélande
c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58).
7. Dans un dictum pertinent, la Cour a dit qu’elle ne voyait

«pas de raison de laisser se poursuivre une procédure qu’elle sait
condamnée à rester stérile. Si le règlement judiciaire peut ouvrir la
voie de l’harmonie internationale lorsqu’il existe un conflit, il n’est
pas moins vrai que la vaine poursuite d’un procès compromet cette
harmonie.» (Essais nucléaires (Australie c. France), arrêt,
C.LJ. Recueil 1974, p. 271, par. 58; Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 477, par. 61.)

Tant en l’affaire du Cameroun septentrional que dans celles des Essais
nucléaires, la Cour a décidé de ne pas poursuivre son examen et n’a pas
rendu formellement d’ordonnance.

8. Par ordonnances rendues le 2 juin 1999 (Licéité de l'emploi de la
force (Yougoslavie c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 916; Licéité de
l'emploi de la force (Yougoslavie c. Espagne), mesures conservatoires,
ordonnance du 2 juin 1999, C.J. Recueil 1999 (II), p. 761), la Cour a
rayé les affaires en question du rôle après les audiences consacrées aux
mesures conservatoires au motif qu’elle n’avait manifestement pas com-
pétence. Et, comme le reconnaît le présent arrêt en son paragraphe 32,
avant l’adoption du paragraphe 32 de l’article 38 du Règlement, des af-
faires furent rayées du rôle au motif que la requête était une simple
invitation adressée au défendeur.

9. Il s’agit là de mesures prises par la Cour dans l’exercice de ses pou-
voirs inhérents. Les précédents en matière de radiation du rôle cités par la
Cour — lorsque aucun titre de compétence existant n’était indiqué au
départ ou lorsque la Cour n’avait manifestement pas compétence — ne
constituent pas deux catégories exclusives auxquelles la Cour doit se rap-
porter si elle souhaite exercer ses pouvoirs inhérents en l’absence d’un
désistement. Rien dans la jurisprudence ne permet de le soutenir. On voit
mal d’ailleurs quelle pourrait être la source juridique d’un droit permet-
tant de rayer une affaire du rôle à la seule condition qu’il soit limité à ces
deux exemples.

10. Les pouvoirs inhérents de la Cour découlent de son caractère judi-
ciaire et du fait qu’elle doit disposer de moyens pour réglementer

58
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 630

des questions liées à l’administration de la justice, dont tous les aspects
peuvent ne pas être prévus par le Règlement. C’est sur ce fondement que
la Cour permanente a permis le dépôt d’exceptions préliminaires d’incom-
pétence avant même que le Règlement ne prévoie cette possibilité. La
Cour a dit qu’elle était «libre d’adopter la règle qu’elle considère comme
la plus appropriée à la bonne administration de la justice» (Concessions
Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 16).
Le pouvoir qu’a la Cour de déterminer les remèdes pour toute violation
d’un traité, dans une affaire où sa compétence est fondée uniquement sur
ce traité, a été considéré comme relevant des pouvoirs inhérents de
la Cour en l'affaire du Détroit de Corfou (fixation du montant des répa-
rations, arrêt, C.I.J. Recueil 1949, p. 244) et en l'affaire LaGrand ( Alle-
magne c. Etats-Unis d'Amérique) (mémoire de la République fédérale
d'Allemagne, vol. I, 16 septembre 1999, par. 3.60).

11. La Cour n’a que très rarement à exercer ses pouvoirs inhérents: la
question peut se poser in limine litis, ou lorsqu'elle décide de ne pas exer-
cer sa compétence, ou encore pour des raisons liées au déroulement ou au
fond d’une affaire. Les juges qui ont rédigé une opinion dissidente com-
mune dans les affaires des Essais nucléaires ne contestaient pas l’exis-
tence de ces pouvoirs inhérents. Ils ont affirmé que ceux-ci ne pouvaient
être utilisés que «dans des cas tout à fait exceptionnels et lorsque les
considérations les plus impérieuses touchant à ce qui est approprié à la
fonction judiciaire l’exige[aielnt» (Essais nucléaires (Australie c. France),
arrêt, C.I.J. Recueil 1974, p. 322, par. 22, opinion dissidente commune).
Ces juges tenaient particulièrement, et on le conçoit sans peine, à ce que
le pouvoir de statuer d’office ne soit pas exercé sans donner au deman-
deur la possibilité de présenter des conclusions en sens contraire, ce qui
aurait été incompatible avec une bonne administration de la justice. En la
présente affaire, la question de savoir s’il y avait lieu de rayer l’affaire du
rôle a été pleinement débattue devant la Cour.

12. La vraie question n’est donc pas de savoir si le demandeur s’est
«désisté» ou non de l’affaire ni si les circonstances de l’espèce sont exac-
tement identiques aux rares cas dans lesquels la Cour, de sa propre ini-
tiative, a rayé une affaire du rôle (cas qui, d’ailleurs, étaient sans doute
«nouveaux» à l’époque et n’entraient dans aucune des catégories établies
auparavant). La question est de savoir si les circonstances sont telles qu’il
est raisonnable, nécessaire et indiqué que la Cour raye l’affaire du rôle
dans l’exercice de son pouvoir inhérent en vue de préserver l’intégrité de
la procédure judiciaire.

Je pense qu’il faut répondre à cette question par l’affirmative.

13. En matière de désistement, le point de départ est le paragraphe 2
de l’article 38 du Règlement de la Cour, aux termes duquel le demandeur
«indique autant que possible les moyens de droit sur lesquels [il] prétend
fonder la compétence de la Cour». La Cour peut, dans certaines circon-
stances, permettre l’élargissement de ces chefs de compétence et il peut
arriver aussi qu’un demandeur préfère par la suite se fonder sur un
moyen particulier plutôt que sur un autre. Néanmoins, le paragraphe 2

59
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 631

de l’article 38 a beau offrir une grande latitude, l’obligation qu’il énonce
est une obligation continue. Un demandeur qui, le lundi, énonce deux
terrains de compétence pour l'affaire sur laquelle il demande à la Cour de
statuer et qui, le jeudi, informe la Cour qu’il n’entend finalement plus
invoquer ces moyens, ne saurait être considéré, le samedi, comme s’étant
conformé au paragraphe 2 de l’article 38. Il s’est exclu lui-même du cadre
légitime du paragraphe 2 de l’article 38 et le fait qu’il refuse dans le même
temps de se désister de l’affaire en application de l’article 88 ou 89 du
Règlement n’a, à cet égard, aucune pertinence.

14, La position du demandeur qui renonce aux terrains de compétence
annoncés, sans en proposer d’autres ainsi que l’exige le Règlement, n’est
pas davantage pertinente du fait qu’il prie la Cour de «statuer sur sa
compétence» en tenant compte de l’évolution de la situation (arrêt,
par. 28). Une telle demande sort complètement des prévisions du Règle-
ment. Pourtant, c’est bien ce qui s’est produit en l’espèce. Le 24 avril 1999,
l'ancienne République fédérale de Yougoslavie a déposé sa requête intro-
ductive d’instance contre plusieurs Etats en invoquant, pour fonder la
compétence de la Cour, le paragraphe 2 de l’article 36 du Statut de la
Cour ainsi que l’article IX de la convention pour la prévention et la
répression du crime de génocide. Le 20 décembre 2002, la Serbie-et-Mon-
ténégro a affirmé formellement qu’elle n’était pas partie au Statut de la
Cour avant le 1°” novembre 2000 et que, au moment du dépôt de sa
requête initiale, elle n’était pas liée par la convention sur le génocide.

15. S’étant ainsi placée dans une situation incompatible avec le para-
graphe 2 de l’article 38 du Règlement, la Serbie-et-Monténégro n’a pas
fait savoir à la Cour qu’elle se désistait de l’affaire en application de
Particle 89 du Règlement, mais l’a plutôt priée de «statuer sur sa compé-
tence». En réalité, elle ne pouvait adresser une telle demande à la Cour et
ces seuls faits auraient suffi, selon moi, pour que la Cour use de ses pou-
voirs inhérents en vue d’assurer le bon exercice de sa fonction judiciaire et
raye les affaires du rôle.

16. En fait, le caractère désordonné de la ligne de conduite suivie par
la Serbie-et-Monténégro s’est accentué. En réponse aux prétentions ini-
tiales avancées quant au fond à l’encontre des différents Etats défendeurs,
dans les huit affaires dont la Cour a permis l’examen au-delà des pre-
mières audiences consacrées aux mesures conservatoires, des exceptions
préliminaires ont été déposées. Pendant les trois années qui suivirent,
aucune réponse n’y fut donnée — et d’ailleurs, lorsque le demandeur
présenta finalement de très brèves observations, il ne chercha même pas
à réfuter les arguments de fond contenus dans les exceptions prélimi-
naires des défendeurs, ni du reste, à y répondre. Au lieu de cela, le
demandeur a renoncé aux chefs de compétence invoqués auparavant et
s’est contenté de suggérer que «la Cour statue». Cette façon incohérente
de procéder n’est pas, à mes yeux, compatible avec une procédure judi-
ciaire régulière, qui vise à traiter toutes les parties concernées de façon
équitable, et elle constituait un autre motif pour lequel il eût été indiqué
que la Cour raye les affaires du rôle.

60
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 632

17. Cette regrettable série d’événements rentre dans le cadre des
circonstances décrites par la Cour en l’affaire du Cameroun septen-
trional:

«If y a des limitations inhérentes à l’exercice de la fonction judi-
ciaire dont la Cour, en tant que tribunal, doit toujours tenir compte.
Il peut ainsi y avoir incompatibilité entre, d’un côté, les désirs d’un
demandeur ou même des deux parties à une instance et, de l’autre, le
devoir de la Cour de conserver son caractère judiciaire. C’est à la
Cour elle-même et non pas aux parties qu’il appartient de veiller à
l'intégrité de la fonction judiciaire de la Cour.» (Exceptions prélimi-
naires, arrêt, C.J. Recueil 1963, p. 29.)

x * +

18. Au paragraphe 39 de son arrét, la Cour dit qu’elle «ne peut refuser
de connaitre d’une affaire simplement du fait des motivations alléguées
de l’une des parties, ou en raison des conséquences que son arrêt pourrait
avoir dans une autre instance». Les sept juges qui ont émis une déclara-
tion commune ont fait, au paragraphe 12 de celle-ci, quelques observa-
tions sur ce point. A ce propos, d’autres observations s’imposent sur
l'attention considérable qui a été portée par la Cour au paragraphe 2 de
Particle 35 du Statut. Bien entendu, cette disposition n’avait jamais été
invoquée par le demandeur au cours de la période pendant laquelle il s’en
tenait 4 ses deux terrains de compétence initiaux. La demande irréguliére
adressée à la Cour par le demandeur le 20 décembre 2002 tendait à ce que
celle-ci «[statue] sur sa compétence à la lumière de l’argumentation expo-
sée dans les présentes observations écrites». Ces observations écrites ne
renvoyaient nulle part au paragraphe 2 de l’article 35 comme chef subsi-
diaire de compétence — et pourtant, allant au-delà de ce qu’avait demandé
la Serbie-et-Monténégro en l’espèce, la Cour a consacré quelque vingt-
trois paragraphes à l’énoncé des motifs l’amenant à conclure que le para-
graphe 2 de l’article 35 du Statut ne pouvait constituer un chef subsidiaire
de compétence en vertu duquel la Serbie-et-Monténégro aurait pu accé-
der à la Cour en application de la convention sur le génocide. Cette ana-
lyse était manifestement inutile en l’espèce. Elle ne peut présenter d’inté-
rêt, et c’est le seul cas possible, qu’à l’égard d’une autre affaire pendante.
Je pense que la Cour n’aurait jamais dû se placer sur ce terrain en la pré-
sente affaire.

 

x * +

19. Etant convaincue qu'il ne fallait pas choisir de trancher le diffé-
rend sur la base de motifs ratione personae (pour les raisons données
dans la déclaration commune émise par sept juges), il n’est pas dans mon
intention ici de présenter mes propres vues sur les arguments avancés par

la Cour pour étayer ses conclusions sur cette base. Je me contenterai de
dire que, si la résolution 55/12 de l’Assemblée générale, adoptée le

61
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. HIGGINS) 633

1% novembre 2000, par laquelle la République fédérale de Yougoslavie a
été admise comme nouvel Etat, clarifie forcément la situation juridique à
partir de ce moment, on est toujours en droit de se demander si, «la Cour
se trouvant aujourd’hui à même d’apprécier l’ensemble de la situation
juridique», l’«évolution survenue en 2000 ... a clarifié la situation juri-
dique, jusque-la indéterminée, quant au statut de la République fédérale de
Yougoslavie vis-a-vis de l’Organisation des Nations Unies» à l’époque
qui nous intéresse (arrét, par. 78).

20. Le juge Lachs a dit en 1992 que, s’il est vrai que les divers organes
principaux de l’Organisation des Nations Unies ont chacun leur propre
rôle à jouer à l’égard d’une situation ou d’un différend, ils doivent agir

«dans l’harmonie — bien que pas, évidemment, de concert — et
[qu’il importe] que chacun d’entre eux s’acquitte de ses fonctions
concernant une situation ou un différend dont divers aspects figurent
à l’ordre du jour de chacun d’entre eux sans porter préjudice à l’exer-
cice des pouvoirs de l’autre» (Questions d'interprétation et d’applica-
tion de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
mesures conservatoires, ordonnance du 14 avril 1992,
C.LJ. Recueil 1992, p. 27, opinion individuelle de M. le juge Lachs).

La Cour, en prétendant éclaircir à posteriori la situation qui existait
entre 1992 et 2000, alors même que l’Assemblée générale et le Conseil de
sécurité avaient estimé, lors de toutes les délibérations, que les objectifs
des Nations Unies étaient mieux servis par le flou juridique, semble avoir
fait fi de cette sage parole.

(Signé) Rosalyn Hiccins.

62
